OPINION — AG — SECT 3 OF ENROLLED SENATE BILL NO. 120, 37TH LEG., FIRST SESSION, EFFECTIVE JUNE 7, 1979, IS VIOLATIVE OF THE PROVISIONS OF ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 OKLAHOMA CONSTITUTION TO THE EXTENT FUNDS APPROPRIATED THEREBY ARE DONATED TO EXPOSITIONS, COMMUNITY FESTIVALS OR OTHER ACTIVITIES OPERATED AND MANAGED BY ENTITIES OTHER THAN THE STATE OF OKLAHOMA. (PORK BARREL MONEY) CITE: OPINION NO. 68-207, 53 O.S. 1978 Supp., 261 [53-261] THRU 53 O.S. 1978 Supp., 266 [53-266] (VICTOR HILL)